Citation Nr: 0713206	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-32 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bone spur of the 
right foot.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pseudofolliculitis 
barbae.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bleeding ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


REMAND

The veteran served on active duty from November 1976 until 
August 1983.  

In August 2001, the veteran submitted an Authorization and 
Consent to Release Information form noting treatment for his 
ulcers and foot condition at the Jacksonville VA Outpatient 
Clinic.  Also, in his December 2002 Notice of Disagreement, 
the veteran noted treatment at the Gainesville VAMC.  The RO 
has not obtained those records. 

The veteran has also provided an award letter noting that he 
is receiving Social Security disability benefits for his bone 
spur.  These records have not been associated with the 
claim's file.

Finally, the record reveals that the veteran has not received 
the notice required under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
accomplish the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  The notice requirement 
is applicable to all aspects of the claim, to include 
potential disability ratings.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has never received notice 
of the requirements to submit new and material evidence to 
reopen his claims or the underlying service connection 
claims.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Obtain the veteran's medical records from the 
Gainesville VAMC and the Jacksonville VA Outpatient 
Clinic and associate them with the claim's folder. 

2.  Obtain the veteran's SSA records and associate 
them with the claim's folder.

3.  Send the veteran a letter containing the notice 
required by Kent v. Nicholson, 20 Vet. App. 1 
(2006); 38 U.S.C.A. §5103; and 38 C.F.R. § 3.159(b) 
informing him of the information, including medical 
or lay evidence, that is necessary to substantiate 
the re-opening of his claims as well as the 
underlying service connection claims.  The letter 
should inform him of which information and 
evidence, if any, that he is required to provide VA 
and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He should 
specifically be requested to provide any evidence 
in his possession that pertains to the reason for 
the December 1999 denial, that the veteran 
currently suffers from a bone spur of the right 
foot and pseudofolliculitis barbae and that his 
bleeding ulcers were aggravated in service.  
Finally, the veteran should be informed that the 
evidence will be considered new and material 
evidence only if it is evidence not previously 
submitted to agency decision makers which bears 
directly and substantially upon the specific matter 
under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




